DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments & amendments, filed 04/12/2022, have been fully considered and are persuasive. 
Applicant’s amendments now practically apply the previously identified abstract idea.  The rejections have been withdrawn.
None of the cited prior art alone or in combination provides motivation to explicitly teach: 
selects a normal value associated with a temperature level corresponding to the measured temperature around the bus line from among a plurality of normal values, each of the normal values being associated with a respective temperature level different from a temperature level associated with each other normal value, and compares the selected normal value with the measurement value, and wherein the processing circuitry determines that an unauthorized device is connected to the bus line and issues an alarm when the difference between the measurement value and the normal value exceeds a threshold value in independent claims 1, 12, 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ENDO (US 10/831,184) teaches DATA PROCESSING APPARATUS, DATA PROCESSING SYSTEM, DATA PROCESSING METHOD, AND NON-TRANSITORY STORAGE MEDIUM;
OGAWA (US 2018/0285601) teaches MPU PROTECTION DEVICE;
TOIZUMI ET AL. (US 2016/0154038) teaches MONITORING APPARATUS, MONITORING METHOD, AND STORAGE MEDIUM;
TAKESHIMA (US 2016/0106332) teaches ECG WAVEFORM DETECTING APPARATUS AND IMAGING APPARATUS;
ADACHI (US 2014/0380416) teaches CONNECTION DETECTION APPARATUS AND IN-VEHICLE RELAY APPARATUS;
SHIMAMURA ET AL. (US 2006/0034493) teaches ORGANISM RECOGNITION SYSTEM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864